Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 6, 2017

                                     No. 04-16-00816-CR

                                     Gilbert NAVARRO,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 15-0226-CR-C
                           Honorable William Old, Judge Presiding


                                        ORDER

       Court reporter Patricia M. Wagner has filed a notification of late reporter’s record,
requesting an extension to March 24, 2017. We GRANT the request and ORDER Patricia M.
Wagner to file the reporter’s record on or before March 24, 2017.



                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court